Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/863,436 filed on June 19, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on December 18, 2020 has been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry configured to: receive RF signature data associated with provision of RF energy into the cooking chamber, the RF signature data including measurements of at least forward power (Pfwd) and reflected power (Prefl), and correlate an RF signature with a phenomenon observed with respect to the food product to define a signature profile for the phenomenon observed” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben Ham et al. (US Pub. 2018/0372656) (cited by Applicant).
Regarding claim 1, Ben Ham et al. discloses an object processing state sensing using RF radiation having an oven (Par. 60, microwave oven)  comprising: a cooking chamber (102) configured to receive a food product (Par. 61); and a radio frequency (RF) heating system (119/119a; Par. 84) configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product (Par. 77 and 79); and a context awareness engine comprising processing circuitry (150) configured to: receive RF signature data associated with provision of RF energy into the cooking chamber, the RF signature data including measurements of at least forward power (Pfwd) and reflected power (Prefl) (Par. 15, 57, 59, 67-69, 72-75 and  102), and correlate an RF signature with a phenomenon observed with respect to the food product to define a signature profile for the phenomenon observed (Par. 54, 56 and 115-117) (Fig. 1A, 1B and 3A-3C).
Regarding claim 3, Ben Ham et al. discloses wherein the phenomenon observed is correlated with the RF signature manually by an operator (Par. 115-117).
Regarding claim 4, Ben Ham et al. discloses wherein receiving the RF signature data comprises receiving the RF signature data in real time, and wherein correlating the RF signature with the phenomenon observed is also performed in real time during a cooking operation involving the oven (Par. 115-117).
Regarding claim 5, Ben Ham et al. discloses wherein receiving the RF signature data comprises receiving the RF signature data as previously recorded data, and wherein correlating the RF signature with the phenomenon observed is also performed post hoc relative to a cooking operation during which the RF signature data was generated (Par. 115-117).
Regarding claim 6, Ben Ham et al. discloses the previous recorded data was recorded on a different oven (Par. 115-117).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leindecker et al. (US Pub. 2018/0372656) (cited by Applicant).
Regarding claim 19, Leindecker et al. discloses a sensor for training data acquisition in an intelligent electronic oven having a method of operating an oven (100) having a cooking chamber (101) configured to receive a food product, the oven (100)  having a radio frequency (RF) heating system (Par. 20) configured to provide RF energy into the cooking chamber using solid state electronic components (Par. 20-21) to heat the food product, the method comprising: receiving current RF signature data responsive to a cooking operation being performed on the food product in the cooking chamber (101) (Par. 30-32); performing a comparison of the current RF signature data to a library of signature profiles (Par. 35); and classifying context information based on the comparison (Par. 28) (Fig. 1,-2 and 4).
Regarding claim 20, Leindecker et al. discloses the method further comprises performing a function execution associated with the context information classified (Par. 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Ham et al. (US Pub. 2018/0372656) in view of Leindecker et al. (US Pub. 2018/0372656).
Regarding claim 2, Ben Ham et al. discloses substantially all features of the claimed invention as set forth above including from Ben Ham, the phenomenon observed is correlated with the RF signature manually by an operator (Par. 115-117) except the phenomenon observed is correlated with the RF signature automatically by machine learning.  Leindecker et al. discloses the used of machine learning system including classifier, feedback loop, etc. for an electronic oven (Abstract; Par. 28-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ben Ham, the phenomenon observed is correlated with the RF signature automatically by machine learning, as taught by Leindecker et al., for the purpose of creating a set of training data to train the machine learning system.
Regarding claim 7, Leindecker et al. discloses the processing circuitry (104/114) is further configured to: receive current RF signature data responsive to a cooking operation being performed on the food product in the cooking chamber (101/111); perform a comparison of the current RF signature data to a library of signature profiles; and classify context information based on the comparison (Par. 28-29).
Regarding claim 8, Leindecker et al. discloses the processing circuitry (104/114) is further configured to: perform a function execution associated with the context information classified (Par. 28-29).
Regarding claim 9, Ben Ham et al. discloses wherein the function execution comprises initiating a change in frequency od phase of the RF energy provided into the cooking chamber (102) (Par. 79, 84, 89, 129; Claim 24).
Regarding claim 10, Ben Ham et al. discloses wherein the function execution comprises stopping the provision of the RF energy into the cooking chamber (102) (Par. 123 and 151).
Regarding claim 11, Ben Ham et al. discloses wherein the function execution comprises providing a notification to an operator of the oven (Par. 132).
Regarding claim 12, Ben Ham et al. discloses wherein the function execution comprises initiating a change in a temperature setting for the cooking chamber (102) (Par. 113).
Regarding claim 13, Ben Ham et al. discloses wherein the function execution comprises initiating a change in air flow into the cooking chamber (102) (Par. 132 and 136).
Regarding claims 14-18, Ben Ham et al. discloses wherein classifying information comprises determining a symmetric or non-symmetric load placement for the food product; determining an occurrence of phase change in the food product; determining a temperature of each component of a multi-component instance of the food product; determining a type of cookware supporting the food product; and determining a location of the food product or the cookware within the cooking chamber (102) (Par. 145).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cartwright et al. (US Pub. 2013/0092680)
Grimaldi et al. (US Pub. 2018/0146811)
Carcano et al. (US Pub. 2018/0153000)
Carcano et al. (US Pub. 2018/0249855)
Zickel et al. (US Pub. 2020/0170083)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/4/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761